NUMBER 13-07-463-CR

 
COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 

 

IN RE: THE STATE OF TEXAS, EX RELATIONE ARMANDO R.
VILLALOBOS, COUNTY (CRIMINAL DISTRICT) ATTORNEY,
CAMERON COUNTY, TX 
  
On Petition for Writ of Mandamus                                                                                                                      

MEMORANDUM OPINION


Before Justices Yañez, Rodriguez, and Benavides

Memorandum Opinion Per Curiam

  
	Relator, The State of Texas, Ex Relatione Armando R. Villalobos, County (Criminal
District) Attorney, Cameron County, Texas, filed a petition for writ of mandamus with this
Court.  After the writ of mandamus was filed, relator filed a motion to dismiss the writ of
mandamus.  In its motion, relator states that the trial court heard this matter on October 27,
2007 for the purpose of re-sentencing the Real Party in Interest and at said hearing, the
trial court modified the terms and conditions of Real Party in Interest's community
supervision, including ordering 30 days in County Jail as a condition of probation, making
the mandamus moot.  Accordingly, relator requests that this Court dismiss the writ of
mandamus filed with this Court.
	The Court, having considered the documents on file and relator's motion to dismiss
the appeal, is of the opinion that the motion should be granted.  Relator's motion to dismiss
is granted, and the writ of mandamus is hereby DISMISSED.
 PER CURIAM
Do not publish.
See Tex. R. App. P. 47.2(b).
Memorandum Opinion delivered and
filed this the 31st day of October, 2007.